 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Jeremy Pinson,                                    No. CV-18-00152-TUC-DCB
10                  Plaintiff,                         ORDER
11   v.
12   Unknown Ivey, et al.,
13                  Defendants.
14
15          This matter was stayed due to the Federal Government shutdown. On February 4,
16   2019, the Defendants filed a Notice of Resumed Government Activity.             (Doc. 24.)
17   Defendants filed a proposed deadline to file the Answer by April 5, 2019 by which time
18   counsel will be representing all Defendants. (Notice (Doc. 28)). Plaintiff filed a Motion
19   for Order to Show Cause why the Defendants should not be sanctioned for fraud because
20   the Notice reflected his electronic signature suggesting he had no objection to the proposed
21   April 5, 2019 date. The Defendants explain the electronically attached signature was an
22   oversight because they were filing numerous Notices in all the cases that had been stayed
23   during the shutdown. (Doc. 27.) The Court finds no fraud upon the Court.
24          Accordingly,
25          IT IS ORDERED that the Motion for Order to Show Cause (Doc. 26) is DENIED.
26          ///
27          ///
28          ///
 1         IT IS FURTHER ORDERED that the Defendants shall Answer, file a motion, or
 2   otherwise respond to Plaintiff’s First Amended Complaint by April 5, 2019.
 3         Dated this 11th day of March, 2019.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -2-
